Exhibit 10.3

 

SECURITIES PURCHASE AGREEMENT

 

 

THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”) is made effective as of
the 16th day of February, 2015 (the “Effective Date”) among and between Futura
Pictures, Inc., a Delaware corporation (“Futura”), Buddy Young, an individual
having a business address at 17337 Ventura Boulevard, Suite 312, Encino,
California 91316, USA (“Young”), the Young Family Trust (the “Trust”), of which
Young is a trustee, Sung-Ho Park, Jae-Min Oh and Rak-Gu Kim, individuals (each a
“Purchaser” and collectively, the “Purchasers”).

 

WHEREAS, the Trust wishes to sell to the Purchasers, and the Purchasers wish to
purchase from the Trust, certain shares in the common stock, par value $0.0001
of Futura on the terms, and subject to the conditions, set forth in this
Agreement,

 

NOW THEREFORE, in consideration of the premises and mutual covenants and
agreements contained in this Agreement and other valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties agree as
follows:

 

1.

INTERPRETATION

 

1.1.

Definitions. In this Agreement:

 

 

(a)

“Amended SEC Report” has the meaning set forth in Section 5.1(i);

 

 

(b)

“Closing” means the closing of the transactions contemplated in this Agreement;

 

 

(c)

“Closing Date” means the date of Closing;

 

 

(d)

“Closing Deadline” has the meaning set forth in Section 4.1 of this Agreement;

 

 

(e)

“Confidential Information” has the meaning set forth in Section 6.7(a) of this
Agreement;

 

 

(f)

“Consulting Agreement” has the meaning set forth in 6.1 of this Agreement;

 

 

(g)

“Encumbrances” means any and all mortgages, liens, pledges, charges, security
interests, encumbrances, actions, causes of action or demands of any nature
whatsoever and however arising;

 

 

(h)

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder;

 

 

(i)

“Futura Shares” means shares in the common stock of Futura, par value $0.0001
per share;

 

 

(j)

“Futura Financial Statements” means those audited and unaudited financial
statements of Futura filed with the SEC as part of Futura’s filings with the SEC
pursuant to Section 13(a) or 15(d) of the Exchange Act.

 

 

(k)

“Futura Financing” has the meaning set forth in Section 3.1(b) of this
Agreement;

 

 

(l)

“Person” means an individual, corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or any agency or subdivision thereof) or any other
entity of any kind;

 

 

(m)

“Principal Share” and “Principal Shares” has the meaning set forth in Section
2.1 of this Agreement;

 

 

(n)

“Principal Share Price” has the meaning set forth in Section 2.1 of this
Agreement;

 

 
 

--------------------------------------------------------------------------------

 

  

 

(o)

“SEC” means the United States Securities and Exchange Commission;

 

 

(p)

“SEC Reports” has the meaning set forth in Section 5.1(i) of this Agreement;

 

 

(q)

“Securities Act” means the United States Securities Act of 1933, as amended, and
the rules and regulations promulgated thereunder;

 

 

(r)

“Settlement Amount” has the meaning set forth in Section 6.2 of this Agreement;

 

 

(s)

“Transaction Documents” means this Agreement, the Consulting Agreement and all
exhibits, and schedules hereto and thereto, and any other documents or
agreements executed in connection with the transactions contemplated under this
Agreement;

 

 

(t)

“U.S. Person” means a “U.S. person” as defined in Rule 902 of the Securities
Act;

 

 

2.

PURCHASE AND SALE OF FUTURA SHARES

 

2.1.           Purchase and Sale of Principal Shares. On the Closing Date, upon
the terms and subject to the conditions set forth in this Agreement, the Trust
agrees to sell to the Purchasers, Young agrees to cause the Trust to sell to the
Purchasers, and the Purchasers, severally and not jointly, agree to purchase
from the Trust, that number of Futura Shares set forth in Appendix A hereto,
being 1,070,000 Futura Shares in the aggregate (each a “Principal Share”, and
collectively, the “Principal Shares”) at a purchase price of $0.025234 per share
(the “Principal Share Price”) for an aggregate Principal Share Price of $27,000.

 

3.

CONDITIONS OF CLOSING

 

3.1.           Conditions Precedent in Favor of Young, the Trust and Futura. The
obligations of Young, the Trust and Futura hereunder in connection with the
Closing are subject to the following conditions precedent being met:

 

 

(a)

Futura shall have completed its due diligence investigations into the
Purchasers, and such investigations shall not have disclosed any matter that
Futura, in its sole discretion, considers to be adverse to the completion of the
transactions contemplated herein;

 

 

(b)

Futura shall have completed, either prior to or concurrently with the Closing, a
private placement financing of not less than 29,115,670 Futura Shares at a price
of $0.02827/share to subscribers mutually acceptable to Futura and the
Purchasers (the “Futura Financing”);

 

 

(c)

each of the respective representations and warranties of the Purchasers
contained in this Agreement or in any other certificate or document delivered by
the Purchasers to Futura or Young pursuant hereto shall be substantially true
and correct as of the date hereof and as of the Closing Date with the same force
and effect as though such representations and warranties had been made on and as
of such date, regardless of the date as of which such information was given, and
Futura and Young shall have received, on the Closing Date, a certificate in such
form as may reasonably be satisfactory to Futura and Young and signed by the
Purchasers to the effect that the representations and warranties referred to
above are true and correct on and as of such date, provided that the acceptance
of such certificates and the Closing of the transactions herein provided for
shall not be a waiver of the respective representations and warranties contained
in this Agreement or in any other certificate or document delivered by the
Purchasers to Futura and Young pursuant hereto, which covenants, representations
and warranties shall continue in full force and effect for the benefit of Futura
and Young; and

 

 

(d)

all obligations, covenants and agreements of the Purchasers required to be
performed at or prior to the Closing Date shall have been performed.

 

 
2

--------------------------------------------------------------------------------

 

 

3.2.           Conditions Precedent in Favor of the Purchasers. The respective
obligations of the Purchasers hereunder in connection with the Closing are
subject to the following conditions being met:

 

 

(a)

the Purchasers shall have completed their due diligence investigations into
Futura, and such investigations shall not have disclosed any matter that the
Purchasers, in their sole discretion, consider to be adverse to the completion
of the transactions contemplated herein;

 

 

(b)

Futura shall have completed the Futura Financing either prior to or concurrently
with the Closing;

 

 

(c)

each of the respective representations and warranties of Futura and Young
contained in this Agreement or in any other certificate or document delivered by
Futura and Young to the Purchasers pursuant hereto shall be substantially true
and correct as of the date hereof and as of the Closing Date with the same force
and effect as though such representations and warranties had been made on and as
of such date, regardless of the date as of which such information was given, and
the Purchasers shall have received, on the Closing Date, a certificate in such
form as may reasonably be satisfactory to the Purchasers and signed by Futura
and Young to the effect that the representations and warranties referred to
above are true and correct on and as of such date, provided that the acceptance
of such certificates and the Closing of the transactions herein provided for
shall not be a waiver of the respective representations and warranties contained
in this Agreement or in any other certificate or document delivered by Futura
and Young to the Purchasers pursuant hereto, which covenants, representations
and warranties shall continue in full force and effect for the benefit of the
Purchasers; and

 

 

(d)

all obligations, covenants and agreements of Futura, Young and the Trust
required to be performed at or prior to the Closing Date shall have been
performed.

 

4.

CLOSING ARRANGEMENTS

 

4.1.           Closing. Subject to the satisfaction or waiver of all of the
conditions precedent to Closing as set out in this Agreement, Closing of the
transactions contemplated herein shall take place at such place and time on the
Closing Date as may be agreed to by the parties hereto. The Closing Date shall
be such date as is agreed upon by the parties hereto, but shall be no later than
5:00 PM (Pacific Time) on March 31, 2015 (the “Closing Deadline”). Unless
otherwise agreed to by each of the parties hereto, if Closing does not occur on
or before the Closing Deadline, this Agreement shall automatically be terminated
and of no further force and effect except with respect to the provisions of
Sections 6.7, 7.2 and 7.11 of this Agreement.

 

4.2.           Closing Deliveries of Young and the Trust. On or prior to the
Closing Date, Young shall deliver or cause to be delivered to the Purchasers the
following:

 

 

(a)

a certificate, duly executed by Young, individually, and by Young and Rebecca
Young as co-trustees of the Trust, and dated as of the Closing Date, in such
form as may reasonably be requested by the Purchasers, as to those matters set
forth in Section 3.2(c);

 

 

(b)

Written resignations dated effective as of the Closing Date, resigning as Chief
Executive Officer, President, Chief Financial Officer and Treasurer of Futura,
and as Chairman of the Board of Futura (but, if Section 4.4(c) applies, not as a
director of Futura, in which case Young’s resignation as a director of Futura
shall be delivered as set forth in that section); and

 

 

(c)

Certificates representing the Principal Shares, duly endorsed in blank for
transfer or with a stock power of attorney (in either case with a medallion
guaranteed signature of Young and Rebecca Young as co-trustees of the Trust)
together with any other documents reasonably necessary to effect transfer of the
Principal Shares to the Purchasers as set forth in Appendix A hereto.

 

 
3

--------------------------------------------------------------------------------

 

 

4.3.           Closing Deliveries of the Purchasers. On or prior to the Closing
Date, the Purchasers shall deliver or cause to be delivered to Young the
following:

 

 

(a)

a certificate, duly executed by each of the Purchasers and dated as of the
Closing Date, in such form as may reasonably be requested by Futura and Young,
as to those matters set forth in Section 3.1(c); and

 

 

(b)

Payment of the aggregate Principal Share Purchase Price by wire transfer to the
accounts specified in writing by Young.

 

4.4.           Closing Deliveries of Futura. On or prior to the Closing Date,
Futura shall deliver or cause to be delivered to the Purchasers the following:

 

 

(a)

a certificate, duly executed by Futura and dated as of the Closing Date, in such
form as may reasonably be requested by the Purchasers, as to those matters set
forth in Section 3.2(c);

 

 

(b)

Sequential resignations and directors resolutions such that Futura’s board of
directors shall consist of the following persons, and the following persons
shall be appointed as executive officers of Futura as follows:

 

Name

Position(s)

Sung-Ho Park

Chairman of the Board and Chief Executive Officer

Jae-Min Oh

Director and President

Rak-Gu Kim

Director, Vice President, Chief Financial Officer, Treasurer and Secretary

 

 

(c)

Notwithstanding Section 4.4(b), if, on the Closing Date, Futura has not yet
filed an information statement pursuant to Section 14(f) of the Exchange Act and
Rule 14f-1 thereunder, or less than 10 days has passed since the date such
information statement was filed with the SEC and transmitted to the Company’s
stockholders as required by Section 14(f) and Rule 14f-1 of the Exchange Act,
then on the Closing Date, Futura shall deliver or cause to be delivered to the
Purchasers sequential resignations and directors resolutions such that Futura’s
board of directors shall consist of the following persons, and the following
persons shall be appointed as executive officers of Futura as follows:

 

Name

Position

Buddy Young

Director

Sung-Ho Park

Chairman of the Board and Chief Executive Officer

Jae-Min Oh

President

Rak-Gu Kim

Vice President, Chief Financial Officer, Treasurer and Secretary

 

As soon as reasonably practicable thereafter, and no later than 10 days after
such information statement has been filed with the SEC and transmitted to
Futura’s stockholders as required by Section 14(f) of the Exchange Act and Rule
14f-1 thereunder, Young shall resign as a director of Futura and Jae-Min Oh and
Rak-Gu Kim shall be appointed as directors of Futura in addition to the
executive officer positions set forth above.

 

 

 

5.

WARRANTIES, REPRESENTATIONS AND COVENANTS

 

5.1.           Representations, Warranties and Covenants of Futura, Young and
the Trust. Futura, Young and the Trust collectively represent, warrant and
covenant to and with the Purchasers as follows, and acknowledge that the
Purchasers are relying upon such representations, warranties and covenants in
entering into this Agreement and the transactions contemplated hereby:

 

 

(a)

Futura is a corporation duly organized, validly existing and in good standing
under the laws of the State of Delaware and has all requisite corporate power
and authority to own, lease and to carry on its business as now being conducted.
Futura is not in default of any of the provisions of its articles of
incorporation, bylaws or any other organizational or governing documents of
Futura.

 

 
4

--------------------------------------------------------------------------------

 

 

 

(b)

Futura has all requisite corporate power and authority to execute and deliver
this Agreement and the Transaction Documents to be signed by Futura and to
perform all of its obligations hereunder and thereunder and to consummate the
transactions contemplated hereby and thereby. The execution and delivery of this
Agreement and each of the Transaction Documents to be signed by Futura and the
consummation by Futura of the transactions contemplated hereby and thereby have
been, or prior to the Closing Date, will be, duly authorized by Futura’s board
of directors. No other corporate or shareholder proceedings on the part of
Futura are or will be necessary to authorize such documents or to consummate the
transactions contemplated hereby or thereby. This Agreement is, and the other
Transaction Documents to be executed by Futura, when executed and delivered as
contemplated herein or therein, will be, duly and validly authorized, executed
and delivered, and will be valid and binding obligations of Futura enforceable
in accordance with their respective terms, except (1) as may be limited by any
applicable bankruptcy, insolvency, reorganization, moratorium or other laws of
general application affecting the enforcement of creditors’ rights generally,
(2) as may be limited by any applicable laws relating to the availability of
specific performance, injunctive relief or other equitable remedies, and (3) as
may be limited by public policy.

 

 

(c)

The entering into of this Agreement and the Transaction Documents, and the
consummation of the transactions contemplated hereby and thereby, will not
result in the violation of any of the terms or provisions of the constating
documents or bylaws of the Company or of any indenture, instrument or agreement,
written or oral, to which the Company may be a party.

 

 

(d)

The entering into of this Agreement and the consummation of the transactions
contemplated hereby will not, to the best of Futura’s knowledge, result in the
violation of any law or regulation of the United States or the State of Delaware
or California or of any local government bylaw or ordinance to which Futura or
Futura’s business may be subject.

 

 

(e)

The authorized capital of Futura consists of 100,000,000 Futura Shares, of which
1,599,750 shares are, as of the date of this Agreement, currently issued and
outstanding as fully paid and non-assessable. Futura has not issued any capital
stock since its most recently filed periodic report under the Exchange Act.

 

 

(f)

The Principal Shares have been duly and validly issued, are fully paid and
non-assessable and free and clear of all Encumbrances imposed by Futura other
than restrictions on transfer as required under the Securities Act.

 

 

(g)

Other than pursuant to the Futura Financing, no person has any agreement or
option, including convertible securities, warrants, convertible obligations of
any nature, or any right or privilege (whether by law, pre-emptive or
contractual) capable of becoming an agreement or option for the purchase,
subscription, allotment or issuance of any of the unissued shares in the capital
of Futura.

 

 

(h)

Futura will not, without the prior written consent of the Purchasers, issue any
additional shares from and after the date hereof to the Closing Date or create
any options, warrants or rights for any person to subscribe for any unissued
shares in the capital of Futura, other than pursuant to the Futura Financing.

 

 

(i)

The Futura Shares are registered with the SEC under Section 12(g) of the
Exchange Act and Futura has taken no action designed to terminate, or which, to
its knowledge, is likely to have the effect of terminating, the registration of
the Futura Shares under the Exchange Act, nor has Futura received any
notification that the SEC is contemplating terminating such registration. Futura
has filed all reports, schedules, forms, statements and other documents required
to be filed by Futura under the Securities Act and the Exchange Act, including
pursuant to Section 13(a) or 15(d) of the Exchange Act, for the two years
preceding the date hereof (or such shorter period as Futura was required by law
or regulation to file such material) (the forgoing collectively being the “SEC
Reports”). As of their respective dates, the SEC Reports complied in all
material respects with the requirements of the Securities Act and the Exchange
Act, as applicable and as in effect on the date of filing of such SEC Reports,
and none of the SEC Reports, when filed, contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances in which they were made, not misleading, except to the extent
amended by an amendment to such SEC Report (an “Amended SEC Report”) in which
case, the forgoing representations and warranties shall be true and correct as
of the date of filing of the Amended SEC Report.

 

 
5

--------------------------------------------------------------------------------

 

 

 

(j)

The Futura Financial Statements were prepared in accordance with United States
generally accepted accounting principles applied on a consistent basis during
the periods covered thereby, and fairly present the assets, liabilities (whether
accrued, absolute, contingent or otherwise) and the financial condition of
Futura as at the date thereof. There will not be, prior to Closing, any material
increase in the liabilities of Futura as presented in the most recent Futura
Financial Statements.

 

 

(k)

Futura has good and marketable title to its properties and assets as set out in
the most recent Futura Financial Statements and the SEC Reports and such
properties and assets are not subject to Encumbrances of any nature whatsoever
or howsoever arising.

 

 

(l)

There are no material liabilities of Futura of any kind whatsoever, whether or
not accrued and whether or not determined or determinable, in respect of which
Futura may become liable on or after the consummation of the transaction
contemplated by this Agreement, other than liabilities that are reflected on the
most recent Futura Financial Statements or liabilities incurred in the ordinary
course of business and attributable to the period since the date of the most
recent Futura Financial Statements, none of which has been materially adverse to
the nature of Futura's business, results of operations, assets, financial
condition or manner of conducting Futura's business.

 

 

(m)

There have been no material adverse changes in the financial position or
condition of Futura or damage, loss or destruction materially affecting the
business or property of the Futura since the date of the most recent Futura
Financial Statements except as has been disclosed by Futura in its Current
Reports on Form 8-K filed with the SEC.

 

 

(n)

Futura has made full disclosure to the Purchasers of all material aspects of
Futura's business as currently conducted by it, and has made all of its books
and records available to the representatives of the Purchasers in order to
assist the Purchasers in the performance of their due diligence searches and no
material facts in relation to Futura’s business have been concealed by Futura.

 

 

(o)

Futura is not a party to or bound by any agreement or guarantee, warranty,
indemnification, assumption or endorsement or any other like commitment of the
obligations, liabilities (contingent or otherwise) or indebtedness of any other
Person.

 

 

(p)

There are no actions, suits or proceedings (whether or not purportedly on behalf
of Futura), pending or threatened against or affecting Futura or affecting
Futura's business, at law or in equity, or before or by any federal, state,
municipal or other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign and Futura is not aware of any existing
ground on which any such action, suit or proceeding might be commenced with any
reasonable likelihood of success.

 

 

(q)

The execution, delivery and performance of this Agreement by Futura will not
result in any violation of, or be in conflict with or constitute a default under
(i) any judgment, decree, or order of any court, arbitrator or other
governmental authority, or (ii) any statute, regulation, rule, ordinance or
license of any governmental authority, including, without limitation, all
foreign, federal, state and local laws applicable to Futura.

 

 
6

--------------------------------------------------------------------------------

 

 

 

(r)

The sole directors and officers of Futura are as follows:

 

Name

Position

Buddy Young

Chief Executive Officer, President, Chief Financial Officer and Chairman of the
Board of Directors

Mel Powell

Secretary and Director

 

 

(s)

The Futura Shares are quoted on the OTCQB marketplace maintained by OTC Markets
Group Inc., and Futura is not in breach of any regulation, by-law or policy of,
or any of the terms and conditions of its quotation on the OTCQB applicable to
Futura or its operations.

 

 

(t)

Futura does not currently have any employees and is not party to any collective
agreements with any labour unions or other association of employees.

 

 

(u)

Futura has no contracts with any officers, directors, accountants, lawyers or
others which cannot be terminated with one month’s or less notice.

 

 

(v)

Futura does not have any subsidiaries or agreements of any nature to acquire any
subsidiary or to acquire or lease any other business operations and will not,
prior to Closing, acquire, or agree to acquire, any subsidiary or business
without the prior written consent of the Purchasers.

 

 

(w)

The business of Futura is now being, and until Closing, will be, carried on in
the ordinary and normal course and Futura will not enter into any material
transactions prior to Closing without the prior written consent of the
Purchasers.

 

 

(x)

No capital expenditures in excess of $5,000 have been made or authorized by
Futura since the date of the most recent Futura Financial Statements and no
capital expenditures in excess of $5,000 will be made or authorized by Futura
after the date hereof and up to the Closing Date without the prior written
consent of the Purchasers.

 

 

(y)

The corporate charter, articles of incorporation and bylaws, and any other
constating documents of Futura in effect with the appropriate corporate
authorities as at the date of this Agreement will not be materially changed
prior to Closing.

 

 

(z)

Neither Young, the Trust, Futura or any of their respective affiliates, nor
anyone acting on any of their behalf, has engaged in any directed selling
efforts in the United States in connection with the offer or sale of the
Principal Shares. For purposes of this Agreement, “directed selling efforts” has
the meaning set forth in Rule 902(c) of the Securities Act.

 

 

(aa)

The Principal Shares are registered in the name of the Trust. The Trust is the
legal and record owner of the Principal Shares, with good and marketable title
thereto, free and clear of all Encumbrances. Young and his wife, Rebecca Young,
are the beneficial owners of the Principal Shares, and each of them individually
is a co-trustee of the Trust with full authority to transfer the Principal
Shares on behalf of the Trust.

 

 

(bb)

Other than pursuant to this Agreement, no person, firm or corporation has any
agreement or option or any right or privilege (whether by law, pre-emptive or
contractual) capable of becoming an agreement or option for the purchase of any
of the Principal Shares from the Trust.

 

 

(cc)

The Principal Shares are validly issued, fully paid and non-assessable shares in
the common stock of Futura.

 

 

(dd)

Neither Young, Futura, the Trust or any of their respective affiliates, nor
anyone acting on their behalf, has engaged in any directed selling efforts in
the United States. For purposes of this Agreement, “directed selling efforts”
has the meaning set forth in Rule 902(c) of the Securities Act.

 

 
7

--------------------------------------------------------------------------------

 

 

 

(ee)

Young has full power, capacity and authority to enter into this Agreement on the
terms and conditions set forth herein, and this Agreement constitutes, and all
other documents required to be executed and delivered by Young will, when
executed constitute, a valid and legally binding obligation of Young,
enforceable in accordance with their terms, except (i) as may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium and other laws of
general application affecting the enforcement of creditors’ rights generally,
and (ii) as may be limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies.

 

 

(ff)

The Trust has full power, capacity and authority to enter into this Agreement on
the terms and conditions set forth herein, and this Agreement constitutes, and
all other documents required to be executed and delivered by the Trust will,
when executed constitute, a valid and legally binding obligation of the Trust,
enforceable in accordance with their terms, except (i) as may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium and other laws of
general application affecting the enforcement of creditors’ rights generally,
and (ii) as may be limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies.

 

 

(gg)

The entering into of this Agreement and the Transaction Documents, and the
consummation of the transactions contemplated hereby and thereby, will not
result in the violation of any of the terms and provisions of the trust or other
governing documents of the Trust or of any indenture, instrument or agreement,
written or oral, to which the Trust may be a party.

 

5.2.          Representations, warranties and covenants of the Purchasers. Each
Purchaser, for himself and for no other Purchaser, hereby represents, warrants
and covenants to and with Futura and Young as follows, and acknowledge that
Futura and Young are relying upon such representations, warranties covenants in
entering into this Agreement and the transactions contemplated hereby:

 

 

(a)

Such Purchaser is of legal capacity and age, and has the requisite power and
authority to enter into, execute and deliver this Agreement and each of the
Transaction Documents to be executed by him, and to perform each of his
obligations hereunder and thereunder and to consummate the transactions
contemplated hereby and thereby. This Agreement is, and the other Transaction
Documents to be executed by such Purchaser, when executed and delivered as
contemplated herein or therein, will be duly and validly authorized, executed
and delivered, and will be, valid and binding obligations of such Purchaser,
enforceable in accordance with their respective terms, except (1) as may be
limited by any applicable bankruptcy, insolvency, reorganization, moratorium or
other laws of general application affecting the enforcement of creditors’ rights
generally, (2) as may be limited by any applicable laws relating to the
availability of specific performance, injunctive relief or other equitable
remedies, and (3) as may be limited by public policy.

 

 

(b)

Such Purchaser is a resident of that jurisdiction set forth in such Purchaser’s
address appearing on the signature page to this Agreement for the Purchaser.

 

 

(c)

Such Purchaser is not a U.S. Person and is not acquiring the Principal Shares to
be acquired by him under this Agreement for the account or benefit of any such
U.S. Person.

 

 

(d)

Such Purchaser was not in the United States both at the time the offer to
purchase the Principal Shares to be acquired by him under this Agreement was
received and at the time such Purchaser’s decision to purchase such Principal
Shares was made. Such Purchaser was not in the United States at the time when
the Purchaser signed and delivered this Agreement or when the Purchaser
initiated or made payment of the Purchase Price for the Principal Shares.

 

 

(e)

Such Purchaser is purchasing the Principal Shares to be acquired by him under
this Agreement for investment purposes and for his own account and benefit, not
with a view to the resale or distribution of any part thereof, and such
Purchaser has no present intention of selling, granting any participation in, or
otherwise distributing the Principal Shares to be acquired by him under this
Agreement. Such Purchaser does not have any contract, undertaking, agreement or
arrangement of any kind with any person to sell, transfer or grant
participations to any other person with respect to any of the Principal Shares
to be acquired by him under this Agreement.

 

 
8

--------------------------------------------------------------------------------

 

 

 

(f)

Such Purchaser acknowledges that the Principal Shares are “restricted
securities” within the meaning of the Securities Act and are being sold to such
Purchaser in accordance with the provisions of Regulation S of the Securities
Act.

 

 

(g)

Such Purchaser agrees not to engage in hedging transactions with respect to the
Principal Shares to be acquired by him under this Agreement unless such
transactions are made in compliance with the provisions of the Securities Act.

 

 

(h)

Such Purchaser agrees to resell the Principal Shares acquired by him under this
Agreement only in accordance with the provisions of Regulation S of the
Securities Act, pursuant to an effective registration statement under the
Securities Act or pursuant to an available exemption from the registration
requirements of the Securities Act, and in each case in accordance with any
applicable state securities laws. Such Purchaser further agrees with Futura that
Futura will refuse to register any transfer of the Principal Shares acquired by
him under this Agreement not made in accordance with the provisions of
Regulation S of the Securities Act, pursuant to an effective registration
statement under the Securities Act or pursuant to an available exemption from
the registration requirements of the Securities Act, and in each case in
accordance with any applicable state securities laws.

 

 

(i)

Such Purchaser acknowledges and agrees that all certificates representing the
Principal Shares to be acquired by him under this Agreement will be endorsed
with a restrictive legend substantially similar to the following in accordance
with Regulation S of the Securities Act:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 (THE “SECURITIES ACT”), AND HAVE BEEN ISSUED IN
RELIANCE UPON AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES
ACT PROVIDED BY REGULATION S PROMULGATED UNDER THE SECURITIES ACT. SUCH
SECURITIES MAY NOT BE REOFFERED FOR SALE OR RESOLD OR OTHERWISE TRANSFERRED
EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S, PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT, OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT,
AND IN EACH CASE IN ACCORDANCE WITH ANY APPLICABLE STATE SECURITIES LAWS.
HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN
COMPLIANCE WITH THE SECURITIES ACT.”

 

 

(j)

Such Purchaser acknowledges that an investment in Futura is highly speculative,
and involves a high degree of risk as Futura is in the early stages of
developing its business, and may require substantial funds in addition to the
proceeds of this private placement, and that only investors who can afford the
loss of their entire investment should consider investing in Futura. Such
Purchaser is an investor in securities of businesses in the development stage
and acknowledges that such Purchaser is able to fend for himself, can bear the
economic risk of such Purchaser's investment, and has such knowledge and
experience in financial or business matters such that such Purchaser is capable
of evaluating the merits and risks of an investment in Futura’s securities as
contemplated in this Agreement.

 

 
9

--------------------------------------------------------------------------------

 

 

 

(k)

Such Purchaser has satisfied himself as to the full observance of the laws of
such Purchaser’s jurisdiction of residence in connection with offer, purchase
and sale of the Principal Shares to be acquired by him under this Agreement,
including (i) the legal requirements within such Purchaser’s jurisdiction for
the purchase of the Principal Shares to be acquired by him under this Agreement;
(ii) any foreign exchange restrictions applicable to such purchase; (iii) any
governmental or other consents that may need to be obtained; (iv) the income tax
and other tax consequences, if any, that may be relevant to an investment in the
Principal Shares to be acquired by him under this Agreement; and (v) any
restrictions on transfer applicable to any disposition of the Principal Shares
to be purchased by him as imposed by the jurisdiction in which such Purchaser is
resident. The offer, purchase and sale of the Principal Shares by the Trust to
such Purchasers contemplated under this Agreement may be completed in such
Purchaser’s jurisdiction of residence without regard to any registration,
prospectus or other requirements on behalf of the Trust, Young or Futura.

 

 

6.

ADDITIONAL COVENANTS OF THE PARTIES

 

6.1.           Consulting Agreement with Young. Immediately after Closing,
Futura shall enter into a consulting agreement with Young in the form attached
as Appendix B to this Agreement (“Consulting Agreement”).

 

6.2.           Repayment and Settlement of Related Party Debts. Immediately
after Closing, Futura shall pay to Young the sum of $288,000 (the “Settlement
Amount”) as payment and settlement in full of any and all amounts due and
payable to Young by Futura of any kind, including, but not limited to: (i) all
amounts due to and payable by Futura to Young on account of any outstanding
principal and interest under any related party loans from Young to Futura; and
(ii) any amounts due and payable by Futura to Young on account of any unpaid
salary, consulting fees, management fees, directors fees or any other
compensation for services of any type (other than consulting fees payable under
the Consulting Agreement to be entered into by Young and Futura pursuant to
Section 6.1 of this Agreement). Payment of the Settlement Amount shall be made
conditional upon the execution and delivery by Young to Futura of a release in
the form attached as Appendix C to this Agreement.

 

6.3.         Filing of Schedule 14f-1 Information Statement. As soon as
practicable after the execution of this Agreement, Futura will take such steps
as may be necessary, including the filing of an information statement pursuant
to Section 14(f) of the Exchange Act and Rule 14f-1 thereunder, to effect the
changes to the directors and officers of the Company contemplated in Section
4.4(b).

 

6.4.         Assistance with Securities Law Disclosures. The Purchasers agree to
provide Futura with such information regarding the Purchasers as Futura may
reasonably request for the purpose of preparing such reports, schedules, forms,
statements or other documents required to be filed, furnished or disclosed by
Futura with respect to, or in anticipation of Closing of, the transactions
contemplated in the Transaction Documents under the under the provisions of the
Securities Act or the Exchange Act, as applicable and the Purchasers further
agree to provide Futura with reasonable assistance in the preparation of such
reports, schedules, forms, statements or other documents.

 

6.5.         Due Diligence. Upon the execution of this Agreement by the parties
hereto, Futura shall make available to the Purchasers, and to their authorized
representatives, copies of all of the books and records of Futura, together with
such other information or documentation as the Purchasers may reasonably request
for the purpose of conducting their due diligence investigations hereunder.

 

6.6.         No-Shop/Non-Solicitation. During the period beginning on the
Effective Date and ending on the earlier of Closing or the Closing Deadline,
Futura, Young and the Trust will not directly or indirectly solicit, initiate,
entertain or accept any inquiries or proposals from, discuss or negotiate with,
provide any nonpublic information to, or otherwise consider the merits of any
inquiries or proposals from, or enter into any agreements with, any persons or
entities other than the Purchasers relating to:

 

 

(a)

Any transaction other than the Futura Financing involving the offer, sale, gift,
transfer, trade or any other disposition of any securities of Futura, including,
but not limited to, the Futura Shares and any securities convertible,
exercisable, exchangeable or otherwise granting any person other than the
Purchasers or the subscribers to the Future Financing the right to acquire or
receive Futura Shares; or

 

 
10

--------------------------------------------------------------------------------

 

 

 

(b)

Any other material transaction not in the ordinary and normal course of Futura’s
business as currently conducted by it.

 

6.7.           Confidential Information.

 

 

(a)

Prior to closing of the transactions contemplated in this Agreement, Futura,
Young, the Trust and the Purchasers may have access to material non-public
information owned by the other (“Confidential Information”). Each of Futura,
Young, the Trust and the Purchasers agree to keep all such Confidential
Information confidential in accordance with reasonable industry practices and
shall only make such information available to their respective employees,
agents, consultants and advisors as may be necessary to complete the
transactions contemplated herein. Each of Futura, Young, the Trust and the
Purchasers further agree not to use any Confidential Information of any other
party for any purpose other than the pursuit of the transactions contemplated in
this Agreement or in the Futura Financing. Any Confidential Information provided
by a party to this agreement to another party to this Agreement, and any
derivatives thereof, whether created by the disclosing party or the recipient
party, shall remain the property of the disclosing party. If the transactions
contemplated in this Agreement or the Futura Financing do not proceed or close
for any reason whatsoever, then, upon receipt of a written request by the
disclosing party of Confidential Information, the receiving party of such
Confidential Information shall immediately return such Confidential Information
to the disclosing party or, at the written request of the disclosing party,
destroy or cause to be destroyed, the Confidential Information provided by the
disclosing party. If the receiving party of Confidential Information is required
by law, including, without limitation, by subpoena or civil discovery request,
to disclose any Confidential Information, such receiving party shall immediately
notify the disclosing party of Confidential Information in writing of the
particulars of such requested disclosure and shall reasonably cooperate with
such disclosing party in seeking a protective order prohibiting or limiting such
disclosure to the extent permitted by law. In any event, the receiving party of
Confidential Information shall limit its disclosure of such Confidential
Information to that portion of such Confidential Information that it is legally
required to disclose.

 

 

(b)

As used in this Agreement, Confidential Information includes, without
limitation, all information of a technical or commercial nature (including, but
not limited to, business plans, research and development, patents, trademarks
and copyrights and applications thereto, formulas, codes, computer programs,
software, methodologies, processes, innovations, software tools, know-how,
knowledge, designs, drawings specifications, concepts, data, reports,
techniques, documentation, pricing, marketing plans, customer and prospect
lists, trade secrets, financial information, salaries, business affairs,
suppliers, profits, markets, sales strategies, forecasts, personnel information,
partners or business associates), whether written or oral. The term
"Confidential Information" shall not include information that (i) has been made
available to the public generally through no fault of or no breach of any duty
or obligation owed by the receiving party of Confidential Information; (ii) that
the disclosing party of the Confidential Information regularly gives to third
parties without restriction on use or disclosure; (iii) that is shown by
documentary evidence to have been independently developed by the receiving party
of Confidential Information without access to or utilizing any relevant
Confidential Information; or (iv) that has been received lawfully and in good
faith from a third party who did not derive it from the Company. For greater
clarity, all information relating to IMK Group Co., Ltd., a Korean corporation
(“IMK”), provided to Futura, Young or the Trust shall be deemed to be
Confidential Information belonging to the Purchasers and IMK (collectively, the
“IMK Information”) and IMK shall be deemed to be an intended third party
beneficiary of the provisions of this Section 6.7 with respect to such IMK
Information and IMK shall be entitled to enforce the provisions of this Section
6.7 with respect to such IMK Information as if it were a party to this
Agreement.

 

 
11

--------------------------------------------------------------------------------

 

 

 

(c)

The parties to this Agreement acknowledge and agree that in the event of a
breach or threatened breach of the provisions of this Section 6.7, the
disclosing party of Confidential Information may suffer irreparable harm and
money damages alone would not afford such party an adequate remedy and,
therefore, the disclosing party of Confidential Information shall be entitled to
obtain immediate injunctive relief, including, without limitation, a temporary
restraining order and a preliminary and permanent injunction, in any court of
competent jurisdiction (without being obligated to post a bond or other
collateral) restraining any other party to this Agreement from such breach or
threatened breach of the provisions of this Section 6.7. Nothing in this Section
6.7 shall be construed as prohibiting the disclosing party of Confidential
Information from pursuing any other remedies available to it for such breach or
threatened breach, including, without limitation, the recovery of monetary
damages from any other party to this Agreement as a result of a breach or
threatened breach of this Section 6.7 or any other provision of this Agreement.

 

7.

GENERAL PROVISIONS

 

7.1.          Further Assurances. Each party to this Agreement shall make,
execute, acknowledge and deliver such other instruments and documents, and take
all such other actions as may be reasonably required in order to effectuate the
purposes of this Agreement and to consummate the transactions contemplated
hereby.

 

7.2.          Fees and Expenses. Except as otherwise expressly set forth in this
Agreement or any other Transaction Documents, whether or not the transactions
contemplated hereby are consummated, Young shall pay for the fees and expenses
of his and Futura’s advisers, counsel, accountants and other experts, if any,
incurred by Young or Futura incident to the negotiation, preparation, execution,
delivery and performance of this Agreement. Except as otherwise expressly set
forth in this Agreement or any other Transaction Documents, whether or not the
transactions contemplated hereby are consummated, each Purchaser shall pay for
the fees and expenses of himself and his advisers, counsel, accountants and
other experts, if any, incurred by such Purchaser incident to the negotiation,
preparation, execution, delivery and performance of this Agreement.

 

7.3.          Liability. The Purchasers may elect to recover from any one of
Futura, Young or the Trust the full amount of any liability of Futura, Young or
the Trust under this Agreement, and the Purchasers may bring a separate action
against any one of Futura, Young or the Trust with respect to any such
liability.

 

7.4.          Entire Agreement. This Agreement, together with the other
Transaction Documents, including the exhibits and schedules hereto and thereto,
contain the entire understanding of the parties with respect to the subject
matter hereof and thereof and supersede all prior agreements and understandings,
oral or written, with respect to such matters, including, but not limited to,
any prior term sheet or letter of intent, which the parties acknowledge have
been merged into the Transaction Documents.

 

7.5.          Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of: (a) the first business date after
transmission, if such notice or communication is delivered via facsimile at the
facsimile number set forth on the signature pages attached hereto at or prior to
5:30 p.m. (Pacific Time), (b) the second business day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number set forth on the signature pages attached hereto later than
5:30 p.m. (Pacific Time), (c) the date of delivery, if sent by U.S. nationally
recognized overnight courier service or (d) upon actual receipt by the party to
whom such notice is required to be given. The address for such notices and
communications shall be as set forth on the signature pages attached hereto.

 

7.6.          Amendments. Neither this Agreement nor any provision hereof may be
amended, waived, discharged or terminated orally, but only by an instrument in
writing signed by the party against whom enforcement of the amendment, waiver,
discharge or termination is sought.

 

7.7.          Survival. All covenants, agreements, representations and
warranties on the part of each of the parties, notwithstanding any
investigations or enquiries made by any of the parties prior to the date hereof
or the waiver of any condition by any of the parties, shall survive the Closing.

 

7.8.          Action on Business Day. If the date upon which any act or payment
hereunder is required to be done or made falls on a day which is not a business
day, then such act or payment shall be performed or made on the first business
day next following.

 

 
12

--------------------------------------------------------------------------------

 

 

7.9.           Severability. If any one or more of the provisions of this
Agreement should be invalid, illegal or unenforceable in any respect in any
jurisdiction, the validity, legality or enforceability of such provision shall
not in any way be affected or impaired thereby in any other jurisdiction and the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby.

 

7.10.       Successors and Assigns. This Agreement shall enure to the benefit of
and be binding upon all parties hereto and their respective heirs, personal
representatives, successors and permitted assigns, as the case may be. The
parties to this Agreement may not assign this Agreement or any rights or
obligations hereunder without the express written consent of each of the other
parties hereto.

 

7.11.        Governing Law. This Agreement shall be governed by and be construed
in accordance with the laws of the State of California, USA and the parties
hereto agree to submit to the jurisdiction of the courts of the State of
California, USA with respect to any legal proceedings arising herefrom.

 

7.12.         Time. Time is of the essence of this Agreement.

 

7.13.         Headings. The headings are inserted solely for convenience of
reference and shall not be deemed to restrict or modify the meaning of the
Articles to which they pertain.

 

7.14.         Counterparts. This agreement may be executed in one or more
counter-parts, each of which so executed shall constitute an original and all of
which together shall constitute one and the same agreement.

 

-- SIGNATURE PAGE FOLLOWS --

 

 
13

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have duly executed and delivered this Agreement
as of the date first written above.

 

 

/s/ Buddy Young

                                                                     

BUDDY YOUNG

(in his personal capacity)

 

 

THE YOUNG FAMILY TRUST

by its authorized signatories

 

/s/ Buddy Young     

Per:                                                                                

Buddy Young, Co-Trustee

 

/s/ Rebecca Young

Per:                                                                     
          

Rebecca Young, Co-Trustee

 

 

FUTURA PICTURES, INC.

by its authorized signatory

 

/s/ Buddy Young

Per:                                                                  
             

Buddy Young, CEO, President and CFO

 

 

/s/ Sung-Ho Park

                                                                
                      

SUNG-HO PARK

 

/s/ Jae-Min Oh

                                                                                           

JAE-MIN OH

 

/s/ Rak-Gu Kim

                                                                                
      

RAK-GU KIM

 

 
14

--------------------------------------------------------------------------------

 

 

APPENDIX A

To Securities Purchase Agreement Dated February 16, 2015 Among and Between
Futura Pictures, Inc., Buddy Young, the Young Family Trust, Sung-Ho Park,
Jae-Min Oh and Rak-Gu Kim.

 

PURCHASERS OF THE PRINCIPAL SHARES

 

 

 

Name

No. of Principal Shares

Total Purchase Price

Sung-Ho Park

516,275

$13,028

Jae-Min Oh

276,863

$6,986

Rak-Gu Kim

276,862

$6,986

Total:

1,070,000

$27,000

 

 


--------------------------------------------------------------------------------

 

  

APPENDIX B

To Securities Purchase Agreement Dated February 16, 2015 Among and Between
Futura Pictures, Inc., Buddy Young, the Young Family Trust, Sung-Ho Park,
Jae-Min Oh and Rak-Gu Kim.

 

CONSULTING AGREEMENT

 

THIS CONSULTING AGREEMENT (this “Agreement”) is made effective as of the _____
day of ___________________, 2015 (the “Effective Date”), between Futura
Pictures, Inc., a Delaware corporation (the “Company”), and Buddy Young, an
individual having a business address at 17337 Ventura Boulevard, Suite 312,
Encino, California 91316, USA (the “Consultant”).

 

WHEREAS:

 

A.             The Consultant has acted as a director and executive officer of
the Company since December 10, 2003;

 

B.             The Consultant has resigned as an executive officer of the
Company and [as a director of the Company / is expected to resign as a director
of the Company shortly after the Effective Date] ; and

 

C.             The Company wishes to engage the Consultant as an independent
consultant to provide the services to the Company as, and subject to the terms
and conditions, set forth in this Agreement,

 

THIS AGREEMENT WITNESSES THAT in consideration of the premises and mutual
covenants contained in this Agreement and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties,
intending to be legally bound hereby, agree as follows:

 

1.              CONSULTING SERVICES

 

1.1            The Company hereby engages the Consultant to provide the services
set forth in Section 1.2 of this Agreement (the “Consulting Services”) to the
Company in accordance with the terms and conditions of this Agreement and the
Consultant hereby accepts such engagement.

 

1.2            The Consultant agrees to act as a consultant to the Company,
responsible for all aspects of operating the Company’s business of producing,
co-financing and distributing films, documentaries and similar products for the
self-improvement and workforce training market (the “Training Video Business”).
Subject to the provisions of Section 1.3 of this Agreement, the Consultant shall
have authority to use his own discretion in managing all aspects of the
operations of the Training Video Business, including management of the revenues
and expenses of the Training Video Business and establishment and use of a bank
account exclusively for the Training Video Business. The Consultant shall have
no authority over or responsibility for any operations of the Company, or any
businesses or other interests of the Company, other than the Training Video
Business.

 

1.3           The Consultant shall provide the Consulting Services subject to
the general supervision and direction of the Company’s Chief Executive Officer,
and shall report directly to the Company’s Chief Executive Officer.

 

1.4          The Consultant shall devote such attention and energies to the
business affairs of the Training Video Business as may be reasonably necessary
for the discharge of his duties as set forth in this Agreement. The Consultant
may engage in reasonable investment, business and other activities that do not
interfere with the Consultant's obligations hereunder.

 

 


--------------------------------------------------------------------------------

 

 

1.5            The Consultant will at all times be an independent contractor and
the Consultant will not be deemed to be an employee of the Company. The
Consultant shall be responsible for any taxes and withholding required to be
remitted to taxing authorities with respect to compensation received by the
Consultant pursuant to this Agreement.

 

2.              CONSULTING FEE

 

2.1            During the Initial Term, the Company shall pay the Consultant a
consulting fee in consideration of the provision of the Consulting Services
equal to $60,000 in the aggregate, payable upon the execution of this Agreement
by the Consultant and the Company (the "Initial Consulting Fee").

 

2.2            If the term of this Agreement is extended beyond the Initial
Term, the Consultant shall be paid a consulting fee in consideration of the
provision of the Consulting Services equal to $10,000 per month, payable in
advance on the first business day of each calendar month during the Extended
Term (the “Extended Consulting Fee”).

 

3.              TERM OF SERVICES

 

3.1            The Consultant shall provide the Consulting Services to the
Company for an initial term beginning on the Effective Date and continuing until
the close of business on June 30, 2015 (the “Initial Term”).

 

3.2            At the end of the Initial Term, upon the mutual written agreement
of the Company and the Consultant, this Agreement shall be extended on a month
to month basis (the “Extended Term”).

 

3.3            The Company may terminate this Agreement at any time during the
Initial Term or the Extended Term upon delivery of written notice thereof. If
the Company terminates this Agreement at any time during the Initial Term, the
Consultant shall be entitled to retain the full amount of the Initial Consulting
Fee. If the Company terminates this Agreement at any time during the Extended
Term, the Consultant shall be entitled to retain the full amount of the Extended
Consulting Fee for the calendar month in which the Company provides written
notice of such termination.

 

3.4            The Consultant may terminate this Agreement at any time during
the Initial Term upon providing the Company with two (2) calendar months written
notice thereof. If the Consultant terminates this Agreement during the Initial
Term, the Consultant agrees to repay to the Company the amount equal to the
Initial Consulting Fee multiplied by the fraction, the numerator of which is the
difference between the total number of calendar months during the Initial Term
and the actual number of calendar months during which the Consultant provided
the Consulting Services, and the denominator of which is the total number of
calendar months during the Initial Term.

 

3.5            The Consultant may terminate this Agreement at any time during
the Extended Term upon providing the Company with one (1) calendar month’s
written notice thereof.

 

3.6            On termination of this Agreement for any reason, all rights and
obligations of each party that are expressly stated to survive termination or
continue after termination will survive termination and continue in full force
and effect as contemplated in this Agreement.

 

 


--------------------------------------------------------------------------------

 

 

4.              PROPRIETARY INFORMATION AND NON-COMPETE

 

4.1            Confidential Information. The Consultant acknowledges and agrees
that, during the course of providing the Consulting Services to the Company, he
will have access to secret and confidential information relating to the Company
(the “Confidential Information”) and that the following restrictive covenants
are necessary to protect the interests and continued success of Company. Except
in the course of the performance of the duties of the Consultant hereunder
during the Term in good faith for the sole and exclusive benefit of the Company
and in accordance with such confidentiality practices as may be established from
time to time by the Company, and except where required by law, the Consultant
shall not disclose any Confidential Information to any person or entity at any
time during or after the expiration or earlier termination of this Agreement. As
used in this Agreement, Confidential Information includes, without limitation,
all information of a technical or commercial nature (such as information
consisting of research and development, patents, trademarks and copyrights and
applications thereto, formulas, codes, computer programs, software,
methodologies, processes, innovations, software tools, know-how, knowledge,
designs, drawings specifications, concepts, data, reports, techniques,
documentation, pricing, marketing plans, customer and prospect lists, trade
secrets, financial information, salaries, business affairs, suppliers, profits,
markets, sales strategies, forecasts and personnel information), whether written
or oral, relating to the Company or the business and affairs of the Company, its
customers and/or other business associates. The term "Confidential Information"
shall not include information that (i) has been made available to the public
generally through no fault of or no breach of any duty or obligation owed by the
Consultant; (ii) that the Company regularly gives to third parties without
restriction on use or disclosure; (iii) that is shown by documentary evidence to
have been independently developed by the Consultant after the date the
Consultant ceases to act for the Company in any capacity, without access to or
utilizing any relevant Confidential Information; or (iv) that has been received
lawfully and in good faith after the date the Consultant ceases to act for the
Company in any capacity from a third party who did not derive it from the
Company. If the Consultant is required by law, including, without limitation, by
subpoena or civil discovery request, to disclose any Confidential Information,
the Consultant shall immediately notify the Company in writing of the
particulars of such requested disclosure and shall reasonably cooperate with the
Company in seeking a protective order prohibiting or limiting such disclosure to
the extent permitted by law. In any event, the Consultant shall limit its
disclosure of Confidential Information to that portion of such Confidential
Information that it is legally required to disclose.

 

4.2            Non-Competition. The Consultant agrees that during the period
beginning on the date of this Agreement and ending on the date that is the first
(1st) year anniversary of the date that the Consultant ceases to act for the
Company in any capacity whatsoever (the “Restricted Period”), the Consultant
will not, directly or indirectly, whether or not for compensation, be engaged in
or have any financial interest in any business, wherever located, competing with
or which may compete with the Company in any business in which the Company is
then engaged, or that the Consultant knows or reasonably should know, that the
Company intends to engage in, in each case during the Restricted Period (the
“Company Business”). For purposes of this Agreement, the Consultant will be
deemed to be "engaged in or to have a financial interest in" a business if the
Consultant is an owner, shareholder, employee, officer, director, partner,
agent, consultant, service provider, representative, salesperson, advisor,
investor, principal, joint venturer or member of or to any Person (defined
below), which is engaged in such a business, or if the Consultant directly or
indirectly receives remuneration from or performs services for such a Person, or
if a member of such Consultant's Immediate Family (defined below) beneficially
owns an equity interest, or interest convertible into equity, in any such
entity; provided, however, that the foregoing will not prohibit the Consultant
from owning, for the purpose of passive investment, less than 5% of any class of
securities of a publicly held corporation actively traded on a national
securities exchange, the U.S. over-the-counter securities markets or any foreign
securities exchange or market. “Person” means any individual, corporation,
trust, association, partnership, proprietorship, joint venture or other entity.
“Immediate Family” means an individual’s spouse or children.

 

 


--------------------------------------------------------------------------------

 

 

4.3           Non-Solicitation / Non-Interference. During the Restricted Period
the Consultant shall not, directly or indirectly, acting as an employee, owner,
shareholder, partner, member, joint venturer, contractor, advisor,
representative, officer, director, agent, salesperson, consultant, service
provider, advisor, investor or principal of any Person:

 

 

(a)

solicit, advise, provide or sell, directly or indirectly, any services or
products of the same or similar nature to services or products of the Company to
any client or prospective client of the Company in the Company Business. For
purposes of this Agreement the term “prospective client” shall mean any Person
or group of associated Persons whose business the Company has solicited at any
time from the date of this Agreement to the date that the Consultant ceases to
act for the Company in any capacity whatsoever (the “Service Period”);

 

 

(b)

solicit, request or otherwise attempt to induce or influence, directly or
indirectly, any present client, distributor or supplier, or prospective client,
distributor or supplier, of the Company, or other Persons sharing a business
relationship with the Company, to cancel, limit or postpone their business with
the Company, or otherwise take action which might be to the disadvantage of the
Company; or

 

 

(c)

hire or solicit for employment, directly or indirectly, or induce or actively
attempt to influence, any employee, officer, director, agent, contractor or
other business associate of (i) the Company or (ii) of any other Person, if such
Person's primary responsibilities were related to the Company during the Service
Period to terminate his or her employment or discontinue such person's
consultant, contractor or other business association with the Company or the
Company’s affiliates.

 

4.4            Scope of Restrictive Covenants. In the event that any of the
provisions of this Article 4 should ever be adjudicated to exceed the time,
geographic, product or service and/or other limitations permitted by applicable
law in any jurisdiction, then such provisions shall be deemed reformed in such
jurisdiction to the maximum time, geographic, product or service and/or other
limitations permitted by applicable law. If the covenants of this Article 4 are
determined to be wholly or partially unenforceable in any jurisdiction, such
determination shall not be a bar to or in any way diminish the Company’s right
to enforce such covenants in any other jurisdiction.

 

4.5           Injunctive Relief. The Consultant acknowledges and agrees that in
the event of a breach or threatened breach of the provisions of this Article 4,
the Company may suffer irreparable harm and money damages alone would not afford
the Company an adequate remedy and, therefore, the Company shall be entitled to
obtain immediate injunctive relief, including, without limitation, a temporary
restraining order and a preliminary and permanent injunction, in any court of
competent jurisdiction (without being obligated to post a bond or other
collateral) restraining the Consultant from such breach or threatened breach of
the restrictive covenants contained in this Article 4. Nothing in this Section
shall be construed as prohibiting the Company from pursuing any other remedies
available to it for such breach or threatened breach, including, without
limitation, the recovery of monetary damages from the Consultant.

 

5.

PARTIES BENEFITED; ASSIGNMENTS

 

5.1           This Agreement shall be binding upon, and inure to the benefit of,
the Consultant, his heirs and his personal representative or representatives,
and upon the Company and its successors and assigns. Neither this Agreement nor
any rights or obligations hereunder may be assigned by the Consultant.

 

 


--------------------------------------------------------------------------------

 

 

6.

NOTICES

 

6.1           Any notice required or permitted by this Agreement shall be in
writing, sent by registered or certified mail, return receipt requested, or by
overnight courier, addressed to the Board and the Company at its then principal
office, or to the Consultant at the address set forth in the preamble, as the
case may be, or to such other address or addresses as any party hereto may from
time to time specify in writing for the purpose in a notice given to the other
parties in compliance with this Section 6. Notices shall be deemed given when
delivered.

 

7.

GOVERNING LAW

 

7.1           This Agreement shall be governed by and construed in accordance
with the laws of the State of California and each party hereto hereby submits to
the jurisdiction of the courts of the State of California.

 

8.

REPRESENTATIONS AND WARRANTIES

 

8.1           The Consultant represents and warrants to the Company that (a) the
Consultant is under no contractual or other restriction which is inconsistent
with the execution of this Agreement, the performance of his duties hereunder or
other rights of Company hereunder, and (b) the Consultant is under no physical
or mental disability that would hinder the performance of his duties under this
Agreement.

 

9.

MISCELLANEOUS

 

9.1           This Agreement contains the entire agreement of the parties
relating to the subject matter hereof.

 

9.2           This Agreement supersedes any prior written or oral agreements or
understandings between the parties relating to the subject matter hereof.

 

9.3           No modification or amendment of this Agreement shall be valid
unless in writing and signed by or on behalf of the parties hereto.

 

9.4           A waiver of the breach of any term or condition of this Agreement
shall not be deemed to constitute a waiver of any subsequent breach of the same
or any other term or condition.

 

9.5           This Agreement is intended to be performed in accordance with, and
only to the extent permitted by, all applicable laws, ordinances, rules and
regulations. If any provision of this Agreement, or the application thereof to
any person or circumstance, shall, for any reason and to any extent, be held
invalid or unenforceable, such invalidity and unenforceability shall not affect
the remaining provisions hereof and the application of such provisions to other
persons or circumstances, all of which shall be enforced to the greatest extent
permitted by law.

 

9.6           The headings in this Agreement are inserted for convenience of
reference only and shall not be a part of or control or affect the meaning of
any provision hereof.

 

9.7           The Consultant acknowledges and agrees that O'Neill Law
Corporation has acted solely as legal counsel for the Company and that the
Consultant has been advised to obtain independent legal advice prior to
execution of this Agreement.

 

9.8           This Agreement may be executed in one or more counterparts, each
of which so executed shall constitute an original and all of which together
shall constitute one and the same agreement.

 

 


--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have duly executed and delivered this Agreement
as of the date first written above.

 

 

 

________________________________

BUDDY YOUNG

 

 

FUTURA PICTURES, INC.

by its authorized signatory:

 

 

 

________________________________

Name:

Title:

 

 


--------------------------------------------------------------------------------

 

 

APPENDIX C

To Securities Purchase Agreement Dated February 16, 2015 Among and Between
Futura Pictures, Inc., Buddy Young, the Young Family Trust, Sung-Ho Park,
Jae-Min Oh and Rak-Gu Kim.

 

RELEASE

 

KNOW ALL MEN BY THESE PRESENTS that for good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the undersigned
(hereinafter referred to as the “Releasor”), for and on behalf of himself and
his heirs and assigns, DOES HEREBY WAIVE, REMISE, RELEASE AND FOREVER DISCHARGE
FUTURA PICTURES, INC., a Delaware corporation (the “Company”) and its
successors, assigns, shareholders, subsidiaries, directors, officers, employees,
servants and agents, (collectively, the “Releasees”) from all agreements,
contracts and instruments and all manner of action and actions, cause and causes
of action, suits, debts, dues, sums of money, claims, demands and obligations
whatsoever, at law or in equity and whether known or unknown, suspected or
unsuspected, which the Releasor has had or now has or may or shall have against
the Releasees or any of them arising out of any fact, matter or thing to the
date hereof, including, but not limited to, any and all claims for management
fees, salary, wages, bonuses, termination pay, severance pay, allowances,
expenses, vacation pay, insurance or any other benefits, and further including
any claims that the Releasor may against the Company for any related party loans
advanced by the Releasor to the Company up to and including the date hereof,
except as may be specifically set out in Section 6.2 of that Securities Purchase
Agreement between the Releasor, the Young Family Trust, the Company, Sung-Ho
Park, Jae-Min Oh and Rak-Gu Kim dated February 16, 2015 (the “Securities
Purchase Agreement”) or that Consulting Agreement between the Releasor and the
Company dated February _____, 2015 (the “Consulting Agreement”). For greater
clarity, the Releasor does not waive or release any claims with respect to or
arising out of Section 6.2 of the Securities Purchase Agreement or the
Consulting Agreement.

 

AND THE RELEASOR DOES HEREBY DECLARE that in making this Release and agreement
it is understood and agreed that he relies wholly on his own judgment, belief
and knowledge of the nature of this contract and has not been influenced to any
extent whatsoever in making this Release by any representations or statements
regarding the rights of the parties hereto made by the Releasees or any person
or persons representing them.

 

IT IS FURTHER UNDERSTOOD AND AGREED that this settlement is a compromise of
disputed claims and that payment is not to be construed as an admission of
liability on the part of the Releasees.

 

IT IS FURTHER UNDERSTOOD AND AGREED that for the consideration expressed herein
the Releasor agrees not to make any claim or take any proceedings against any
other person, firm or corporation who might claim contribution or indemnity from
the Releasees or any of them.

 

IT IS FURTHER UNDERSTOOD AND AGREED that the failure of any of the Releasees to
insist upon strict compliance with the provisions of this Release shall not be
deemed a waiver of such provision or any other provision hereof. If any
provision of this Release is determined to be so broad as to be unenforceable,
and in the event that any provision is determined to be entirely unenforceable,
such provision shall be deemed severable such that all other provisions of this
Release shall remain valid and binding upon the Releasor and the Releasees.

 

AND IT IS UNDERSTOOD AND AGREED that the terms of this release are contractual
and not mere recitals.

 

 


--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF this Release has been signed, sealed and delivered by the
Releasor this _____ day of ________________________, 2015.

 

 

______________________________

BUDDY YOUNG

 

 

 

 

 